Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response adds the limitations of claim 3 to the independent claims and emphasizes that the prepared synthesis gel of step a) is fed “directly” to each of the at least two reactors in which crystallization takes place.  The office must construe the scope of the claims presented in the broadest reasonable terms.  The instant independent claim, as amended, will be analyzed with respect to the prior art in the rejection set forth below.  The rejections under 35 U.S.C. 112 made in the last office action are withdrawn in view of applicant’s amendments.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 4-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5989518 in view of “Verified Synthesis”
Example 2 of the reference teaches a process for the synthesis of 4A zeolite (Framework
type LTA) comprising mixing together sodium silicate, sodium aluminate, sodium hydroxide, a
structure directing agent and water and, continuously crystallizing it at 100 C in a reactor having
20 stages then isolating (filtering the product from mother liquor) the product, producing a
zeolite having an average particle size of 8.27 microns. This process differs from instant claim 1
in that, it requires only one reactor and produces a monomodal distribution in particle size.
Column 5, line 50 - column 6, line 4 of the reference teach a variation of the patented process
that modifies the morphology of the product. In this variation, a portion of the reaction mixture
from an earlier stage ("n") is withdrawn and pumped to a later stage ("n"+2 or greater). In this instance, the bypass pipe is indistinguishable from a parallel reactor differing in
crystallization conditions and is expected to produce product crystals of a different size.
The examiner has attached Sketch 1 to help illuminate the office position. The sketch
depicts a multistage process comprising stages 1, 2 and 3 and a transfer that connects a flow
from the first stage to the third stage. The instant claims require preparing a synthesis gel,
feeding that gel to at least two parallel reactors and mixing the product of the at least two
reactors. While the prior art labels each vessel as a "stage", they could be relabeled without
changing the physical makeup of the system. The first stage does not appear to exclude the
mixing step (a) of the instant claims.  In the sketch, is can be seen that the synthesis gel formed in reactor/stage 1 is fed directly to both reactor/stage 2 and transfer pipe/reactor A.



    PNG
    media_image1.png
    546
    810
    media_image1.png
    Greyscale

The mixture is transferred to the cylindrical (tubular) second vessel (at least one first reactor of the instant claims) and the tubular bypass pipe (at least one second reactor of the instant claims). The product of each of these comes together in stage 3 -- mixing the reaction media of reactor/stage 2 (at least one first reactor of the instant claims) and that of the transfer pipe, (the at least one second reactor of the instant claims). After this last stage of the prior art process, the product zeolite is filtered to separate the mother liquor (step (e)).
With respect to claim 7, the reactor is described as "cylindrical" and falls within the
scope, as does the pipe mentioned above, of tubular reactors. With respect to claim 9,
the disclosure at Example 1 (from which the following examples are derived) indicates a
pressure operated at autogenous or about 1-1.5 MPa.

of the crystallization reactions occurring in the process. That is, starting in any of the steps
involved in the process. In sketch 1, a crystallization reaction starts in each of the vessels of
Stage/Reactor 1, 2 and 3 as well as in the Bypass Pipe/Reactor A. Each bulk crystallization is a
series of individual molecules or crystallites joining with other to form a crystal.
	The examiner notes that the instant claims only require that crystallization takes place in step c) in “each of the at least two reactors” but does not exclude it from taking place in the remaining steps of the process.
The instant claims include the limitation that the parallel reactions form zeolite crystals of different particle size distributions. Distribution having particle sizes that differ are a species of different distributions. The disclose of the transfer pipe as bypassing the second stage implicitly discloses a significantly shorter residence time (less crystallization occurs) and smaller crystal size as compared to the parallel stream.
An argument that the multistage reactor discloses in the patent is not
equivalent to multiple reactors is not persuasive. A single vessel divided into stages as
compared to a series of vessels joined together in a single unit is a difference in nomenclature
rather than effect.
Page 23 (Part 4. Seeding) of the "Verified Synthesis" reference teaches that it is
advantageous to add zeolite seed crystals to the synthesis mixture in the production of zeolites
in order to promote crystallization. It would have been obvious to add zeolite seed crystals to
the mixture of Example 2 of the primary reference for that reason.

11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5989518, in view of “Verified Synthesis” as applied above, in view of Jia et al.
Jia et al teaches that there are economic advantages to recycling of the mother liquor
produced when a crystallized molecular sieve is filtered out the reaction medium after
synthesis. See the Abstract. It would have been obvious to one of ordinary skill in the art to
include a recycle loop for the separated mother liquor in the process of Example 2 of the
primary reference in order to reduce raw material costs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732